Order entered February 25, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00043-CV

                    IN THE INTEREST OF R.B., A CHILD

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-30016-2019

                                      ORDER

      Before the Court is court reporter LaTresta Ginyard’s February 23, 2021

request for a two-day extension of time to file the reporter’s record. In light of the

Court’s order of that same date extending the deadline to March 1, 2021, we

DENY the request as moot.


                                              /s/   KEN MOLBERG
                                                    JUSTICE